
	
		I
		111th CONGRESS
		1st Session
		H. R. 3842
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Schrader (for
			 himself and Mr. Driehaus) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit.
	
	
		1.Extension of first-time
			 homebuyer tax credit
			(a)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking December 1, 2009 and inserting
			 October 1, 2010.
			(b)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by
			 striking December 1, 2009 and inserting October 1,
			 2010, and
				(2)by striking
			 in
			 2009 in the heading and inserting
			 after
			 2008.
				(c)Election To
			 treat purchase in prior yearSubsection (g) of section 36 of such
			 Code is amended—
				(1)by striking
			 December 1, 2009 and inserting January 1, 2010,
			 and
				(2)by
			 adding at the end the following: In the case of a purchase of a
			 principal residence after December 31, 2009, and before October 1, 2010, a
			 taxpayer may elect to treat such purchase as made on December 31, 2009, for
			 purposes of this section (other than the preceding sentence and subsections (c)
			 and (f)(4)(D))..
				(d)Coordination
			 with first-Time homebuyer credit for District of
			 ColumbiaParagraph (4) of section 1400C(e) of such Code is
			 amended by striking December 1, 2009 and inserting
			 January 1, 2010.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
